Citation Nr: 0900714	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  05-24 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a higher initial rating for diabetes mellitus, 
currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1965 to 
August 1967.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

In December 2003 the veteran filed a notice of disagreement 
that included disagreement with the denial of his claim for 
service connection for post-traumatic stress disorder (PTSD).  
A statement of the case covering both the PTSD and diabetes 
issues was supplied in June 2005.  However, the veteran 
limited his substantive appeal filed in August 2005 solely to 
his diabetes claim.  Therefore, the claim for service 
connection for PTSD is not before the Board, and the appeal 
is limited to the issue set forth on the cover page.  
38 C.F.R. §§ 20.200, 20.202, 20.302.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND
	
The veteran initially filed a claim for service connection 
for diabetes mellitus in June 2002.  In January 2003 he was 
afforded a VA examination, and in February 2003 he was 
granted service connection with an evaluation of 20 percent 
being assigned.  In December 2003 the veteran filed a 
statement that his diabetes had "become much worse", and in 
February 2004 the veteran filed another statement again 
stating that his illness had worsened, he has to take insulin 
twice a day, and he was placed on a restricted diet.  In an 
informal hearing presentation the veteran's representative 
notes that the veteran has not been afforded a VA examination 
since his initial examination in January 2003.  Thus, the 
veteran should be afforded another VA examination to assess 
his current disability status.  

The claims folder contains VA treatment records through July 
2006 for the veteran.  Ongoing medical records should also be 
obtained. 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (providing that VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).

Additionally, the veteran filed his December 2003 notice of 
disagreement on a VA Form 9, and requested a Board hearing at 
the local RO.  However, when the veteran filed his 
substantive appeal following the issuance of a statement of 
the case, he left the relevant portion concerning his desire 
for a hearing blank.  On remand the veteran should be asked 
to clarify whether he still wishes to have a Board hearing.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran clarify whether he 
still wishes to have a hearing before a 
Veterans Law Judge at the RO.  If he 
responds affirmatively, a hearing should 
be scheduled.

2.  Ask the veteran to provide the names 
and addresses of all medical care 
providers who treated him for his diabetes 
mellitus since July 2006.  After securing 
any necessary release, such records should 
be requested.  In addition, any pertinent 
VA treatment records dating since July 
2006 should be obtained.  All records 
which are not duplicates of those already 
in the claims file should be associated 
with the claims file.

3.  Schedule the veteran for a VA diabetes 
examination to determine the current 
severity of his service-connected diabetes 
mellitus.  The claims file must be made 
available to and be reviewed by the examiner 
in conjunction with the examination.  All 
necessary tests should be performed, and the 
results reported.  The examiner should 
indicate whether the veteran requires the 
regulation of activities (avoidance of 
strenuous occupational and recreational 
activities) to help control his diabetes.  
The examiner should also indicate whether 
the veteran suffers from ketoacidosis or 
hypoglycemic reactions requiring 
hospitalization and if so, the duration and 
frequency of such.  

4.  Thereafter, please readjudicate the 
diabetes mellitus claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case and be given an opportunity to 
respond before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




